***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***




                                                              Electronically Filed
                                                              Supreme Court
                                                              SCAP-XX-XXXXXXX
                                                              13-AUG-2019
                                                              07:51 AM
           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                                ---o0o---


   CHELSA-MARIE KEALOHALANI CLARABAL, individually and as next
             friend of C.M.K.C. and C.M.M.C., minors,
                       Plaintiff-Appellant,

                                    vs.

     DEPARTMENT OF EDUCATION OF THE STATE OF HAWAI‘I; BOARD OF
EDUCATION OF THE STATE OF HAWAI‘I; CHRISTINA M. KISHIMOTO, in her
     official capacity as Superintendent of the Department of
Education; CATHERINE PAYNE, in her official capacity as Chairman
   of the Board of Education; BRIAN J. DELIMA; DAMIEN BARCARSE;
    MAGGIE COX; NOLAN KAWANO; CHRISTINE NAMAU‘U; DWIGHT TAKENO;
 KENNETH UEMURA; AND BRUCE VOSS, in their official capacities as
   members of the Board of Education; HAWAI‘I TEACHER STANDARDS
                   BOARD, Defendants-Appellees.


                            SCAP-XX-XXXXXXX

       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
              (CAAP-XX-XXXXXXX; CIV. NO. 14-1-2214)

                            AUGUST 13, 2019

    McKENNA, POLLACK, AND WILSON, JJ., WITH RECKTENWALD, C.J.,
   CONCURRING IN THE JUDGMENT AND NAKAYAMA, J., CONCURRING AND
                            DISSENTING

                OPINION OF THE COURT BY POLLACK, J.

          “The language of a people is an inextricable part of

the identity of that people.      Therefore, a revitalization of a
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


suppressed language goes hand in hand with a revitalization of a

suppressed cultural and political identity.”           Shari Nakata,

Language Suppression, Revitalization, and Native Hawaiian

Identity, 2 Chap. Diversity & Soc. Just. F. 14, 15 (2017).

            Historically, the Hawaiian language played a

fundamental role in all aspects of Native Hawaiian society.                 It

was utilized not only for practical communication in daily life,

but also to express and preserve creation and genealogical

chants, prayers, histories, narratives, proverbs, nā mele,1 and

other knowledge that connected Native Hawaiians with each other

and their ancestors through a shared cultural identity.             This

common link was nearly severed as a result of Western

colonialism, which sought to impose English as the exclusive

medium of communication as part of a larger effort to forcefully

assimilate the Hawaiian people.        Central to this process was the

banning of the use of the Hawaiian language in schools--an

extremely effective tactic that had driven the language to the

brink of extinction by the latter half of the twentieth century.

            It was at this critical time that a series of

amendments aimed at revitalizing the Hawaiian language was made

to the Hawai‘i Constitution, including a provision obligating the

     1
            “Mele” is a Hawaiian word that may be translated as a “[s]ong,
anthem, [] chant of any kind[,] poem, [or] poetry.” Mele, Hawaiian
Dictionary: Revised and Enlarged Edition (Mary Kawena Pukui & Samuel H.
Elbert eds., 1986).




                                      2
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


State to provide for a Hawaiian education program in public

schools consisting of language, culture, and history.

Thereafter, a grassroots effort led the State to establish a

number of Hawaiian immersion public schools in which Hawaiian is

the standard language of instruction.        The children who attend

these schools become fluent in the Hawaiian language, and the

program has resulted in great progress toward reversing the

decline in the number of Hawaiian language speakers.

            Today, there are Hawaiian immersion schools on five of

the major Hawaiian Islands, but no such program exists on the

island of Lāna‘i.    This case arises from a suit by a mother

living on Lāna‘i on behalf of herself and her two school-age

daughters.    The mother argues that the provision of the Hawai‘i

Constitution obligating the State to provide for a Hawaiian

education program in public schools requires the State to

provide her daughters with access to a public Hawaiian immersion

education.

            On review, we hold that the Hawaiian education

provision was intended to require the State to institute a

program that is reasonably calculated to revive the Hawaiian

language.    Because the uncontroverted evidence in the record

demonstrates that providing reasonable access to Hawaiian

immersion education is currently essential to reviving the

Hawaiian language, it is a necessary component of any program


                                     3
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


that is reasonably calculated to achieve that goal.            The State

is therefore constitutionally required to make all reasonable

efforts to provide access to Hawaiian immersion education.              We

remand for a determination of whether it has done so.

                 I. BACKGROUND AND PROCEDURAL HISTORY

 A. The History of ‘Ōlelo Hawai‘i and Hawaiian Language Education

                          1. Early Developments

            ‘Ōlelo Hawai‘i, the Hawaiian language, has long been

used by the indigenous inhabitants of the Hawaiian Islands to

communicate and pass down the customs and traditions that

underlie their culture.       Paul F. Nahoa Lucas, E Ola Mau Kākou I

Ka ‘Ōlelo Makuahine: Hawaiian Language Policy and the Courts, 34

Haw. J. Hist. 1, 1 (2000).       A “poetic, expressive language”

consisting of over 25,000 words, it is considered by linguists

to “belong[] to the family of Austronesian (Malayo-Polynesian)

languages.”    Id.   The makeup of ‘ōlelo Hawai‘i is reflective of

the history and cultural priorities of the people who speak it;

for example, the language includes approximately 130 words for

types of rain, 160 words for types of wind, and 133 words for

house.2   Id. at 2; Mary Kawena Pukui & Samuel H. Elbert, New


      2
            Another example of this diversity of subtle meaning may be found
in the recent naming of a black hole 54 million light-years from earth.
After an image of the extrastellar body was in-part created through the use
of two Hawai‘i-based telescopes, astronomers named the black hole “Powehi,” a
word taken from a Native Hawaiian creation chant that means “the adorned
fathomless dark creation” or “embellished dark source of unending creation.”

                                                             (continued . . .)

                                      4
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


Pocket Hawaiian Dictionary 225 (1992).          ‘Ōlelo Hawai‘i also

utilizes and incorporates figurative meaning “to an extent

unknown in English.”3      Lucas, supra, at 2 (quoting Albert J.

Schütz, The Voices of Eden: A History of Hawaiian Language

Studies 209-10 (1994)).       Further, the spoken word aided in the

formation and perpetuation of a shared Hawaiian identity.              In

the words of Kiowa novelist, poet, and essayist N. Scott

Momaday,

            Oral tradition is the other side of the miracle of
            language. As important as books are--as important as
            writing is, there is yet another, a fourth dimension of
            language which is just as important, and which, indeed, is
            older and more nearly universal than writing: the oral
            tradition, that is, the telling of stories, the recitation
            of epic poems, the singing of songs, the making of prayers,
            the chanting of magic and mystery, the exertion of the
            human voice upon the unknown—in short, the spoken word. In
            the history of the world nothing has been more powerful
            than that ancient and irresistible tradition vox humana.

N. Scott Momaday, Man Made of Words 81 (1997).

            In 1795, the Kingdom of Hawai‘i was established, and

King Kamehameha I completed the unification of the islands under

his rule in 1810.      Native Hawaiian Law: A Treatise 10 (Melody

Kapilialoha MacKenzie et al. eds., 2015).           Thereafter, Western

missionaries traveled to the kingdom intending to educate the


(. . . continued)

Timothy Hurley, Black Hole Named Powehi, Star Advertiser, Apr. 11, 2019, at
B1.
      3
            Many words and expressions in ‘ōlelo Hawai‘i have “kauna,” which
are hidden layers of meanings in addition to their literal definition. See
The Pacific Islands: Environment & Society 168 (Moshe Rapaport ed., 1999).




                                      5
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


local populace about Christianity.         Ka‘ano‘i Walk, Comment,

“Officially” What? The Legal Rights and Implications of ‘Ōlelo

Hawai‘i, 30 U. Haw. L. Rev. 243, 244 (2007).          The missionaries

set about standardizing a written form of oral ‘ōlelo Hawai‘i in

order to provide more effective instruction and facilitate the

dissemination of their lessons among the islands’ inhabitants.

Lucas, supra, at 2.      In 1822, they published the Pī ‘ā pā, the

first written primer on the Hawaiian language.             Id.

           The Hawaiian people quickly mastered the written word.

Newspapers were published in ‘ōlelo Hawai‘i as early as 1834,4 and

nearly three-quarters of the adult Hawaiian population were

literate in their native language by 1853.5          Id.

           ‘Ōlelo Hawai‘i came to coexist in many contexts with

English, which was often employed “[o]f necessity . . . to

record transactions of the government in its various branches,

because the very ideas and principles adopted by the government

[came] from countries where the English language [was] in use.”
     4
            The two earliest Hawaiian language newspapers were Ka Lama Hawaii
and Ke Kumu Hawaii. Joan Hori, Hamilton Library, Univ. of Hawaii at Mānoa,
Background and Historical Significance of Ka Nupepa Kuokoa 1 (2001),
https://libweb.hawaii.edu/digicoll/nupepa_kuokoa/
kuokoa_htm/Kuokoa_Essay.pdf [https://perma.cc/4EPY-88DA]. The Hawaiian
newspaper Ka Nupepa Kuokoa had a sixty-six year publication history that
began in 1861 and continued to 1927. Id. at 4.
     5
            Other sources report literacy rates as high as ninety-one to
ninety-five percent by 1834. See Ka‘ano‘i Walk, King Liholiho Led the
Hawaiians’ Amazing Rise to Literacy in the 1820s, Kamehameha Schools
Ka‘iwakīlouimoku Hawaiian Cultural Center (Feb. 2014),
https://apps.ksbe.edu/kaiwakiloumoku/node/606 [https://perma.cc/K2G9-R9W3].




                                      6
      ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


In re Ross, 8 Haw. 478, 480 (Haw. Kingdom 1892).             The two

languages were generally viewed as interchangeable for official

business, and the “use of the Hawaiian language in any instance”

was “perfectly regular and legal.”          Id.   Indeed, beginning in

1846, the Hawaiian legislature declared that all laws enacted

would be published in both English and ‘ōlelo Hawai‘i.             Lucas,

supra, at 3 (citing Act of Apr. 27, 1846, ch. 1, art. 1, sec.

5).   Early decisions by this court “reaffirmed the supremacy of

Hawai‘i’s indigenous language as the governing law of the

Islands,” by holding that it was the ‘ōlelo Hawai‘i version of a

statute that was controlling in the event of a conflict between

the two publications.       Lucas, supra, at 3 (citing Metcalf v.

Kahai, 1 Haw. 225, 226 (Haw. Kingdom 1856); Hardy v. Ruggles, 1
Haw. 255, 259 (Haw. Kingdom 1856)).6

            It is thus unsurprising that when King Kamehameha III

first established Hawai‘i’s centralized public education system

in 1841, the curriculum was primarily delivered through the

medium of the Hawaiian language.           Haw. State Dep’t of Educ.,




      6
            Advocates of establishing English as Hawai‘i’s primary language
successfully lobbied the Hawaiian legislature to overturn these decisions,
and in 1859 a new law was enacted declaring that the English version of a
statute “shall be held binding” in the event of a “radical and irreconcilable
difference” between the two versions. Lucas, supra, at 4 (citing Haw. Civil
Code of 1859, sec. 1493) (emphasis omitted).




                                       7
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


History of Hawaiian Education.7        Foreign political and economic

influence led to the founding of competing English-standard

schools over the next half century.         Lucas, supra, at 4-8.

However, Hawaiian language schooling remained widely available

when in 1893 a group of “American and European sugar planters,

descendants of missionaries, and financiers” conspired with the

United States Minister to cause the invasion of United States

armed forces, ultimately “depos[ing] the Hawaiian monarchy and

proclaim[ing] the establishment of a Provisional Government.”

Pub. L. No. 103–150, 107 Stat. 1510 (1993).

                     2. Post-Overthrow Suppression

           Three years after the overthrow, the newly formed

Republic of Hawai‘i enacted legislation officially declaring that

“[t]he English language shall be the medium and basis of

instruction in all public and private schools . . . . Any

schools that shall not conform to the provisions of this section

shall not be recognized by the Department.”           Lucas, supra, at 8

(quoting Act of June 8, 1896, ch. 57, sec. 30 (codified in 1897

Haw. Comp. Laws at sec. 123)).        Contemporary sources suggest

that the law was specifically intended to eradicate knowledge of

‘ōlelo Hawai‘i in future generations.        See id.    The number of


     7
            https://www.hawaiipublicschools.org/TeachingAndLearning/
StudentLearning/HawaiianEducation/Pages/History-of-the-Hawaiian-Education-
program.aspx [https://perma.cc/69PK-X4TB].




                                      8
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


Hawaiian-medium schools dropped precipitously as a result of the

legislation; 150 such institutions existed in 1880, and none

remained by 1902.    Id. at 9.    Simultaneously, Hawaiian children

and teachers were disciplined for speaking ‘ōlelo Hawai‘i in

public school, with teachers in some instances even being

dispatched to Hawaiian-speaking homes to reprimand parents for

employing the language to speak to their children.           Id.

           The law was largely successful at achieving its

apparently intended effect.      Although the government instituted

by the overthrow was replaced when Hawai‘i was annexed by the

United States and again when the islands achieved statehood,

‘ōlelo Hawai‘i newspapers, church services, and other cultural

touchstones all but disappeared as native-speaking communities

continued to dwindle.     Id. at 9-10.     Minor efforts to

reintroduce ‘ōlelo Hawai‘i into the public school curriculum as a

supplemental foreign language course did little to arrest its

decline.   Id.   At its lowest point, there were as few as fifty

native speakers of the language under the age of 18.            Native

Hawaiian Law, supra, at 1274.       ‘Ōlelo Hawai‘i was thus in danger

of becoming a dead language when, in the 1970s, civil and

indigenous rights movements across the nation coincided with a

period of renewed interest in Native Hawaiian culture that

became known as the Hawaiian Renaissance.         Id.; Courtenay W.

Daum & Eric Ishiwata, From the Myth of Formal Equality to the


                                     9
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


Politics of Social Justice: Race and the Legal Attack on Native

Entitlements, 44 Law & Soc’y Rev. 843, 860–61 (2010).             During

this period, a traditional Hawaiian proverb became popularized

among advocates for the revitalization of ‘ōlelo Hawai‘i: “E ola

mau ka ‘ōlelo Hawai‘i,” which has been translated as “the

Hawaiian language must live on.”8

                3. The 1978 Constitutional Convention

           It was against the backdrop of the Hawaiian

Renaissance that Hawai‘i convened its 1978 Constitutional

Convention.    The records of the convention are replete with the

delegates’ expressions of remorse that they had not learned more

about Native Hawaiian cultural heritage during their upbringing,

as well as their fear that such information would soon be lost

as community elders died without passing on their knowledge.

See, e.g., II Proceedings of the Constitutional Convention of

Hawai‘i of 1978, at 427-30 (1980) (II Proceedings).            The

convention adopted a number of measures aimed at embracing and

revitalizing the Native Hawaiian culture, including a proposal

containing several provisions specifically addressing ‘ōlelo

Hawai‘i.


     8
            C. Kanoelani Nāone, ‘O Ka ‘Āina, Ka ‘Ōlelo, A Me Ke Kaiāulu, 5
Hūlili: Multidisc. Res. on Hawaiian Well-Being 315, 322 (2008),
https://www.ksbe.edu/_assets/spi/hulili/hulili_vol_5/O_ka_aina_ka_olelo_a_me_
ke_kaiaulu.pdf [https://perma.cc/2TS2-MWC6]. Other translations include “the
Hawaiian language lives on,” or “long live the Hawaiian language.” Id.




                                     10
       ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


              First, seeking to “overcome certain insults of the

past where the speaking of Hawaiian was forbidden in the public

school system, and of [the day] where Hawaiian [was] listed as a

foreign language in the language department at the University of

Hawaii,” the framing delegates adopted an amendment giving ‘ōlelo

Hawai‘i formal recognition as one of the State’s official

languages.9      Comm. of the Whole Rep. No. 12 in I Proceedings of

the Constitutional Convention of Hawai‘i of 1978, at 1016 (1980)

(I Proceedings).       Second, the delegates sought to remedy the

lack of opportunity to learn about Hawaiian language and culture

through an amendment requiring the State to “provide for a

comprehensive Hawaiian education program consisting of language,

culture[,] and history as part of the regular curriculum of the

public schools.”       Stand. Comm. Rep. No. 57 in I Proceedings, at

637.       Specifically, the delegates stated that they intended this

latter provision to, inter alia, “revive the Hawaiian language,

which is essential to the preservation and perpetuation of

Hawaiian culture.”       Id.   The measure was combined with a

proposal for a broader mandate that the State “promote the study

of Hawaiian culture, history and language,” and together they

were adopted as a single amendment.           I Proceedings, at 273-74.
       9
            Today, the University of Hawai‘i system classifies its Hawaiian
language courses as part of its Hawaiian Studies department. See generally
Hawaiinuiākea School of Hawaiian Knowledge, https://manoa.hawaii.edu/hshk/
[https://perma.cc/5AFN-WJ8U].




                                       11
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


            Both the official language and the Hawaiian studies

and education provisions were ratified by the electorate, and

today they are respectively codified as article XV, section 410

and article X, section 411 of the Hawai‘i Constitution.

                    4. Hawaiian Immersion Education

            During the early 1980s, a group of Hawaiian language

teachers formed ‘Aha Pūnana Leo, Inc. (‘Aha Pūnana Leo), a non-

profit organization dedicated to the revival of ‘ōlelo Hawai‘i.

‘Aha Pūnana Leo, Inc., A Timeline of Revitalization.12                Seeking to

replicate the success of a similar program instituted by the

Māori of New Zealand, ‘Aha Pūnana Leo founded a number of “Kula

Kaiapuni Hawai‘i” preschools throughout the state.              Id.    As in

the school system established by King Kamehameha III,

instruction in the preschools was delivered entirely in ‘ōlelo

Hawai‘i.   Id.   The goal of these “language nests” was to instill


     10
            Article XV, section 4 provides as follows: “English and Hawaiian
shall be the official languages of Hawaii, except that Hawaiian shall be
required for public acts and transactions only as provided by law.”
     11
            Article X, section 4 provides as follows:

            The State shall promote the study of Hawaiian culture,
            history and language.

            The State shall provide for a Hawaiian education program
            consisting of language, culture and history in the public
            schools. The use of community expertise shall be
            encouraged as a suitable and essential means in furtherance
            of the Hawaiian education program.
      12
            https://www.ahapunanaleo.org/en/index.php?/about/
a_timeline_of_revitalization/ [https://perma.cc/8D2P-Q7WV].




                                     12
      ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


fluency in ‘ōlelo Hawai‘i in a new generation at an age when

children are most receptive to acquiring language skills.               See

id.

            Simultaneously, the organization lobbied the Hawai‘i

legislature to grant formal status to the new Kula Kaiapuni

Hawai‘i preschools and to amend the successor to the 1896

English-only law in order to permit the use of ‘ōlelo Hawai‘i as

a medium of instruction in public schools.           Id.   The group’s

initial efforts were unsuccessful, and upon entering

kindergarten many of the preschools’ first graduates were placed

in limited English proficiency programs designed to accommodate

immigrant children.       Id.   This led to a boycott and other direct

activism, and in 1986, ‘Aha Pūnana Leo successfully convinced the

legislature to remove legal barriers to the preschools’

operation.     See 1986 Haw. Sess. Laws Act 79, § 1 at 104.           The

committee reports for the measure indicate the legislature found

“support for the exemption in Article X, Section 4 of the State

Constitution, which states that the State shall promote the

study of Hawaiian culture, history and language, and in Article

XV, Section 4 of the State Constitution, which prescribes

Hawaiian and English as the official languages of the State.”

H. Stand. Comm. Rep. No. 745-86, in 1986 House Journal, at 1359.

The reports further expressed in no uncertain terms the

legislature’s view that Hawaiian immersion education should be


                                      13
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


allowed to grow: “As the survival of a culture is linked to the

survival of its language, restricting the establishment of

Hawaiian language programs is cultural and linguistic genocide.”

S. Stand. Comm. Rep. No. 411-86, in 1986 Senate Journal, at 955.

          During the same legislative session, ‘Aha Pūnana Leo

successfully lobbied the legislature to authorize the Hawai‘i

Board of Education (the Board) to undertake “special projects

using the Hawaiian language” that would be exempt from the

normal requirements of English-language instruction.            See 1986

Haw. Sess. Laws Act 47, § 1 at 50-51.        The following year, the

Board launched the Hawaiian Language Immersion Project, a two-

year pilot program for children who wished to continue their

education in ‘ōlelo Hawai‘i after graduating from ‘Aha Pūnana Leo

preschools.   Lucas, supra, at 11.       The program, which became

known as Ka Papahana Kaiapuni (“Kaiapuni Educational Program”),

was an immediate success; it was expanded to the second grade in

1988 and through the sixth grade in 1989.         Id.   In 1992, the

Board of Education further expanded the program through the

twelfth grade, incorporating an hour of English education every

day after fourth grade, and the first Kaiapuni Educational

Program class graduated from high school in June of 1999.             Id.

          Despite its success, funding for the Kaiapuni

Educational Program remained static as the program grew, causing

overall funding per student to decrease sharply.           MacKenzie et


                                    14
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


al., supra, at 1276.     The decline led the Office of Hawaiian

affairs to file a series of lawsuits against the Department of

Education in the mid-1990s seeking redress for the Department’s

failure to provide the Kaiapuni Educational Program with a

“proper plan, resources, and teachers trained in Hawaiian-

immersion education.”     Id.   The litigation concluded in May 2000

with a settlement in which the two agencies agreed to implement

a five-year joint funding plan.       Id. at 1278.     In recognition of

this agreement and in order to “provide[] official legislative

support to the Department’s commitment to Hawaiian language

immersion programs,” the Hawai‘i legislature in 2004 enacted a

bill formally codifying a series of provisions governing the

Kaiapuni Educational Program’s operations.         S. Stand. Comm. Rep.

No. 3144, in 2004 Senate Journal, at 1567; 2004 Haw. Sess. Laws

Act 133, §§ 1-5 at 577-78.      Among other things, the law

authorized the superintendent of education to provide either

facilities for Hawaiian immersion education or transportation to

the nearest schooling site at which Hawaiian immersion education

is provided when fifteen or more qualified students in a school

district wish to enroll in the Kaiapuni Educational Program.

HRS § 302H-4 (2007).

          In 2014 and 2015, the Board enacted and began to

implement several new policies concerning Hawaiian education,

including one overarching policy intended to govern the Kaiapuni


                                    15
      ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


Educational Program.       According to this policy, the goal of the

Kaiapuni Educational Program is, inter alia, “[t]o provide

parents and student[s] a Hawaiian bicultural and bilingual

education based upon a rigorous Hawaiian content and context

curriculum.”     Haw. State Bd. of Educ., Policy 2105: Ka Papahana

Kaiapuni (2014).13      The policy further states that “[e]very

student within the State of Hawai‘i’s public school system should

have reasonable access to the Kaiapuni Educational Program.”

Id.   An Office of Hawaiian Education was formed within the

Department of Education to administer the new policies, which

the Department’s website states are intended to help “the

Department meet its obligations to . . . the Hawai‘i State

Constitution (Article X, Section 4 and Article XV, Section 4).”

Haw. State Dep’t of Educ., Hawaiian Education.14

            The Kaiapuni Educational Program has continued to

grow, and as of February 2016, Hawaiian immersion options

existed at twenty-one sites throughout the state--fifteen under

the Board’s direct management and six at charter schools.15


      13
            https://boe.hawaii.gov/policies/2100series/Pages/2105.aspx
[https://perma.cc/97V8-7C69].
      14
            https://www.hawaiipublicschools.org/TeachingAndLearning/
StudentLearning/HawaiianEducation/Pages/home.aspx [https://perma.cc/4QXK-
TURU] (last visited June 3, 2019).
      15
            Based on the Hawai‘i State Department of Education website, it
appears that two additional Board-administered immersion sites have opened
since the filing of this case, bringing the total number of immersion sites
in the state to twenty-three. See Haw. State Dep’t of Educ., Hawaiian

                                                              (continued . . .)

                                      16
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


Consequently, parents and children who wish to undertake

schooling through the medium of ‘ōlelo Hawai‘i may seek

enrollment in a K-12 immersion program on five of the major

Hawaiian Islands: O‘ahu, Maui, Hawai‘i Island, Moloka‘i, and

Kaua‘i.

          5. Hawaiian Immersion and Public Education on Lāna‘i

             Public school students on the island of Lāna‘i are

required to take courses related to Hawaiian history and culture

over the course of their education, including “Pre-Contact

Hawai‘i History” in fourth-grade, “History of the Hawaiian

Kingdom” in seventh-grade, and “Modern Hawaiian History” in high

school.     A Hawaiian language summer program has also been

offered in recent years.       However, there is currently no

Kaiapuni Educational Program on Lāna‘i.

             In December 2013, a community meeting was held in the

cafeteria of Lāna‘i High and Elementary School (Lāna‘i School),

the island’s sole public school, to discuss implementing a

Hawaiian language immersion program.         The meeting generated

considerable community interest and was attended by over a

hundred people.     A Hawaiian immersion stakeholders’ group was


(. . . continued)

Language Immersion Program, https://www.hawaiipublicschools.org/
TeachingAndLearning/StudentLearning/HawaiianEducation/Pages/translation.aspx
[https://perma.cc/NZ6M-KKAQ].




                                     17
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


formed, and the group proceeded to engage with the school

principal in the months following the meeting regarding the

development of a Kaiapuni Educational Program on the island.

          During these exchanges, the principal agreed to commit

resources and a teacher position to the creation of an immersion

program while allowing the stakeholders’ group to plan its

structure, including the initial grade levels to be covered and

the immersion model to be adopted.        The stakeholders’ group

originally made plans to establish one kindergarten and first-

grade immersion class, but in February 2014 the group responded

to strong continued interest from the community by expanding its

request to include an additional second- and third-grade class.

The principal expressed tentative support for the expanded

proposal, pledging to seriously consider dedicating a second

teacher position to the program.

          For two-weeks in April 2014, a Lāna‘i immersion teacher

position was advertised internally with the Department of

Education via the Teacher Assignment and Transfer Program.             The

only applicant during this period was the president of the

stakeholders’ group, an immersion teacher living on Maui who had

strong family ties to Lāna‘i and had for several years

administered a Hawaiian language summer program on the island.

In early May 2014, however, the applicant informed the principal

by phone that she would be declining the position.


                                    18
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


          The school’s subsequent efforts to recruit outside the

Department were also unsuccessful; although the principal worked

with the community to identify a number of possible teachers,

each of the candidates either lacked the necessary skills and

credentials to administer an immersion program or proved to be

unwilling to relocate to Lāna‘i.         Because an immersion program

did not commence as planned, the principal hired Simon Tajiri,

the former program manager of the Lāna‘i Cultural and Heritage

Center, as a long-term substitute teacher to provide

supplemental lessons on Hawaiian language, culture, and history

to elementary school students.       As of February 2016, recruitment

efforts for a full-time immersion teacher remained ongoing.

          According to the school principal, recruiting teachers

to Lāna‘i is difficult due to the island’s location; many

teachers are not interested in moving to a geographically

isolated area with limited access to housing, childcare, and

other conveniences.     The principal also asserts that the school

is limited in the incentives it can offer--teacher’s salaries

are set by the collective bargaining agreement between the Board

and the Hawaii State Teachers Association, as is statutorily

required, and the school does not have the discretion to

increase these amounts to attract new teachers.          Although the

collective bargaining agreement does provide for an additional

pay differential for teachers employed at hard-to-staff schools,


                                    19
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


this amount was limited to $1,500 per year of employment at the

time of the events in this case.16

                           B. The Present Case

                   1. The Clarabals’ Move to Lāna‘i

           Prior to August 2013, Chelsa-Marie Kealohalani

Clarabal moved to Lāna‘i with her husband and children, including

her two young school-age daughters.         In or around August 2013,

the two Clarabal daughters respectively enrolled in second-grade

and kindergarten at Lāna‘i School.

           Although Clarabal is Native Hawaiian and states that

her great grandmother was fluent in ‘ōlelo Hawai‘i, her

grandmother was discouraged from speaking the language or

teaching it to her children, and English is therefore the

primary language spoken in the Clarabal family home.             Because

Clarabal viewed it as fundamental to her cultural identity that

her daughters learn their ancestors’ language, the two daughters

had been enrolled in the Kaiapuni Educational Program at Pā‘ia

Elementary School on the island of Maui prior to moving to

Lāna‘i.   Consequently, both daughters were able to read and write



     16
            The differential was increased to $3,000 per year of employment
on July 1, 2015. Also, HRS § 302A-630 (2007), which was amended by the 2004
Kaiapuni Educational Program legislation, authorizes the Department of
Education to provide “additional benefits” to “[t]eachers in Hawaiian
language medium education whose responsibilities are greater or unique and
require additional language skills.”




                                     20
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


only in ‘ōlelo Hawai‘i when they began attending Lāna‘i School at

the beginning of the 2013-14 school year.

           The daughters faced difficulties at Lāna‘i School as a

result of this language barrier, and Clarabal unsuccessfully

requested that the school assign an educational assistant to

assist one of her daughters after she was reprimanded for

responding to a written assignment in ‘ōlelo Hawai‘i.17           Clarabal

began attending some of the meetings between the school

principal and the stakeholders’ group regarding the creation of

a Hawaiian immersion program, and in late April 2014 she was

informed that her younger daughter had been accepted into the

school’s first immersion class, which would be held the

following school year.      When the 2014-15 school year began,

however, no Hawaiian immersion class commenced.           Instead, the

daughters were respectively assigned to first- and third-grade

classrooms for which no permanent teachers were provided, with

the vice-principal and various substitute teachers instead

teaching the classes on a temporary basis.




     17
            Additionally, one of Clarabal’s daughters was made to repeat a
grade upon transferring to Lāna‘i School. The record is unclear as to whether
this was the result of difficulties arising from the transition from Hawaiian
immersion education to English standard schooling.




                                     21
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


                      2. Circuit Court Proceedings

            On October 24, 2014, Clarabal filed a complaint in

Circuit Court for the First Circuit18 (circuit court) on behalf

of herself and her daughters against the Hawai‘i Department of

Education, the Board, and the members of the Board in their

official capacities (collectively, “the State”).19           In her prayer

for relief, Clarabal sought a declaration that the failure to

provide a Hawaiian immersion program and a stable teacher

workforce on Lāna‘i violated her children’s rights under the

Hawai‘i Constitution, as well as an order compelling the State to

develop a plan to implement a Kaiapuni Educational Program and

ensure consistent staffing at Lāna‘i School.          Specifically,

Clarabal alleged in Count 2 of her complaint that by failing to

establish a Hawaiian immersion program on Lāna‘i that her

daughters could attend, the State had breached the duty to

provide a Hawaiian education program in public schools imposed

by article X, section 4 of the Hawai‘i Constitution.20


      18
            The Honorable Virginia L. Crandall presided.
      19
            During the pendency of this proceeding, many of the original
defendants were succeeded in their official capacity by new office holders.
Thus, pursuant to Hawai‘i Rules of Appellate Procedure Rule 43(c)(1) (2010),
the new office holders have been substituted as parties to this case.
      20
            Clarabal also alleged in her complaint that the State’s failure
to address the teacher shortage and provide instruction in ‘ōlelo Hawai‘i
violated the State’s obligation to provide a statewide system of public
schools under article X, section 1 of the Hawai‘i Constitution, as well as the
same provision’s prohibition on discrimination in public education; [ROA v.1
19:33] that the speaking of ‘ōlelo Hawai‘i is a traditional and customary

                                                             (continued . . .)

                                      22
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


            On February 26, 2016, the State filed two motions for

partial summary judgment collectively covering all counts in

Clarabal’s complaints.      On March 17, 2016, Clarabal filed a

cross-motion for partial summary judgment on all counts

requesting that the court declare as a matter of law that the

State has a duty and obligation to provide access to a Hawaiian

language immersion program to her daughters.

            With respect to Count 2, the State argued that article

X, section 4 does not on its face establish an individually

enforceable right to Hawaiian immersion education.            This reading

is confirmed by excerpts from the records of the 1978

Constitutional Convention, the State contended, which suggest

the provision was intended to preserve and perpetuate Hawaiian

culture by ensuring Hawaiian history, culture, and language are

integrated into the “regular curriculum” of public schools that

is typically taught in English.        (Citing Stand. Comm. Rep. No.

57 in I Proceedings, at 637-38.)           The State further argued that


(. . . continued)

Native Hawaiian right secured by article XII, section 7 of the Hawai‘i
Constitution, and that the State’s failure to provide a Lāna‘i-based immersion
program or to account for the costs of an immersion education when allocating
funding violated the State’s duty to protect such rights; [ROA v.1 19:35-36]
that her children have a fundamental right to an adequate public school
education protected by the due process clause of article I, section 5 of the
Hawai‘i Constitution, and the State deprived them of this right by failing to
maintain a stable teacher workforce at Lāna‘i School; and that the high
teacher turnover rate also violates article I, section 5’s equal protection
clause due to its disparate negative impact on children living on Lāna‘i.




                                      23
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


the text and history of article XV, section 4 of the Hawai‘i

Constitution, which establishes Hawaiian as an official language

of the state, make clear that the delegates intended the State

to have discretion to consider the budget and other constraints

when determining which official services would be offered in

‘ōlelo Hawai‘i.    (Citing Stan. Comm. Rep. No. 57 in I

Proceedings, at 638.)

            The State maintained that the standard Hawaiian

history classes as well as the supplemental Hawaiian instruction

by Tajiri are sufficient to spark students’ interests and

inspire them to take Hawaiian language electives, and that the

classes and instruction thus contribute to the revival of ‘ōlelo

Hawai‘i as the convention delegates intended.          The classes

therefore meet the State’s article X, section 4 obligation to

provide a Hawaiian education program in public schools, the

State concluded.

            In her opposition to the State’s motions and in her

motion for partial summary judgment, Clarabal contended that the

convention history indicates the delegates intended article X,

section 4 to require that the State provide a “comprehensive

Hawaiian education program” sufficient to revive the Hawaiian

language.   (Citing, inter alia, Comm. of the Whole Rep. No. 11

in I Proceedings, at 274; Stand. Comm. Rep. No. 39 in I

Proceedings, at 586, 590; Stand. Comm. Rep. No. 57 in I


                                    24
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


Proceedings, at 637.)     Attached to Clarabal’s motion for partial

summary judgment were a number of exhibits detailing the

opinions of academics specializing in linguistics and Hawaiian

studies regarding the importance of Hawaiian immersion

education.

          These exhibits included a declaration by William

O’Grady, a Professor of Linguistics of the University of Hawai‘i

at Manoa who specializes in language revitalization.            The

declaration stated that the United Nations Educational,

Scientific and Cultural Organization currently classifies ‘ōlelo

Hawai‘i as a severely endangered language, meaning that immediate

remedial action is needed to prevent its extinction.            Professor

O’Grady further opined that relying on school-based language

immersion programs in which children have the opportunity to

hear and use the language for several hours a day is “the only

realistic course of action” to revive the language.           He stated

that research on bilingualism indicates that children should

receive at least twenty-five to thirty percent of their language

input in the second language to achieve fluency.           The “modest

program of instruction” currently offered at Lāna‘i School is not

sufficient to reach this benchmark, Professor O’Grady concluded,

and the chances of the children enrolled there achieving fluency

through the current program are “negligible.”




                                    25
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


           Clarabal attached an additional deposition of

Professor O’Grady to her reply brief in which he reiterated the

necessity of Hawaiian immersion education for reviving ‘ōlelo

Hawai‘i.   Professor O’Grady stated that “[t]he only hope of

saving [‘ōlelo Hawai‘i], preserving it, perpetuating it is to

introduce it in the school,” and that the level of instruction

required is “not 1 or 2 or 3 hours a week.         It’s got to be full-

fledged exposure, the sort you get in an immersion program.”               He

estimated that four to four-and-a-half hours a day of Hawaiian

language input in school is necessary for a child to become

reasonably fluent in ‘ōlelo Hawai‘i.       He further elaborated that

offering an immersion program is “the least we can do to try to

revitalize language” and that while other measures can

supplement an immersion program, they could not replace it.                The

immersion program is not “the gold standard” for language

revitalization, Professor O’Grady concluded, but rather “the

minimum standard.”    Specifically addressing the supplemental

lessons offered by Tajiri at Lāna‘i school, Professor O’Grady

stated that they were not providing any movement toward

revitalization because they are “not an effective way to make

the children fluent in the Hawaiian language.”

           Also attached to Clarabal’s motion for partial summary

judgment was a second declaration made by Stanley H. “Kī‘ope”

Raymond II, a member of the Board of Directors of ‘Aha Pūnana Leo

                                    26
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


and an associate professor of Hawaiian Studies at University of

Hawai‘i Maui College.     Professor Raymond stated that a well-

documented reemergence of ‘ōlelo Hawai‘i has occurred since the

Kaiapuni Educational Program was first implemented in public

schools.   Professor Raymond further declared that it is well

accepted within his academic field that the offering of Hawaiian

immersion programs in the public school system “is absolutely

necessary to ensure the preservation of ‘ōlelo Hawai‘i for use by

future generations.”

           Following oral argument, the circuit court orally

granted the State’s motions for partial summary judgment and

denied Clarabal’s motion for partial summary judgment.            With

respect to Count 2, the court found that “Article X, Section 4,

the Hawaiian education clause does not establish a

constitutional right to an immersion program.”          The court ruled

that the reports from the 1978 Constitutional Convention made it

“clear that a comprehensive Hawaiian education program

consisting of language, culture and history as part of the

regular curriculum in the public schools is what is required.”

The education offered by the State at Lāna‘i School, coupled with

the State’s legitimate efforts to establish a Lāna‘i-based




                                    27
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


Hawaiian immersion program, were sufficient to meet this

constitutional obligation, the court found.21

            The circuit court’s written order and final judgment

were entered on June 7, 2016.        Clarabal filed a timely notice of

appeal, followed by an application to this court for transfer.

On January 26, 2017, this court accepted transfer.

                         II. STANDARD OF REVIEW

            This court reviews questions of law de novo.           Bank of

Hawaii v. DeYoung, 92 Hawai‘i 347, 351, 992 P.2d 42, 46 (2000).

This includes a trial court’s grant or denial of summary

judgment.    Yoneda v. Tom, 110 Hawai‘i 367, 371, 133 P.3d 796, 800

(2006).    Similarly, we exercise “our own ‘independent

constitutional judgment’” when interpreting constitutional

provisions.    Ka Pa‘akai O Ka‘Aina v. Land Use Comm’n, State of

Hawai‘i, 94 Hawai‘i 31, 41, 7 P.3d 1068, 1078 (2000) (quoting

State v. Sua, 92 Hawai‘i 61, 68, 987 P.2d 959, 966 (1999)).




      21
            The court also determined that the State had met its article X,
section 1 obligation to provide for a statewide system of public schools;
that caselaw interpreting the traditional and customary rights clause of
article XII, section 7 had applied it only to prevent the State from
interfering with the exercise of certain Native Hawaiian practices on
undeveloped land, which was not at issue in this case; and that the alleged
teacher shortage on Lāna‘i did not violate equal protection or substantive due
process because there was no showing that Lāna‘i School’s use of substitute
teachers resulted in an inadequate education and various indicators of school
performance in fact indicated the State had provided an adequate education.




                                      28
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


                              III. DISCUSSION

             Before this court, Clarabal argues, inter alia, that

the circuit court erred in granting the State’s motion for

partial summary judgment and denying her own because article X,

section 4 of the Hawai‘i Constitution obligates the State to

provide her daughters with access to a Hawaiian immersion

program.22    As we have often stated, “[s]ummary judgment is

appropriate if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to

judgment as a matter of law.”        Hawaii Cmty. Fed. Credit Union v.

Keka, 94 Hawai‘i 213, 221, 11 P.3d 1, 9 (2000) (quoting Amfac,

Inc. v. Waikiki Beachcomber Inv. Co., 74 Haw. 85, 103, 839 P.2d
10, 22 (1992)).     In making this evaluation, we view the evidence

in the light most favorable to the non-moving party.             Id.

(citing State ex rel. Bronster v. Yoshina, 84 Hawai‘i 179, 186,

932 P.2d 316, 323 (1997)).



     22
            There is some discrepancy between the language used in Clarabal’s
motion for partial summary judgment and that employed in the filings to this
court. While below Clarabal requested a declaration that the State is
constitutionally obligated to provide her daughters with access to a Hawaiian
immersion program, the briefs on appeal request a declaration that the State
must provide reasonable access to a Hawaiian immersion program. As discussed
infra, note 34, we interpret these requested remedies to have two distinct
meanings. We review the language of Clarabal’s motion for partial summary
judgment for purposes of this appeal.




                                     29
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


           “We have long recognized that the Hawai‘i Constitution

must be construed with due regard to the intent of the framers

and the people adopting it, and the fundamental principle in

interpreting a constitutional provision is to give effect to

that intent.”    Hirono v. Peabody, 81 Hawai‘i 230, 232, 915 P.2d
704, 706 (1996) (quoting Convention Ctr. Auth. v. Anzai, 78

Hawai‘i 157, 167, 890 P.2d 1197, 1207 (1995)).          The starting

point for determining this intent is the text of “the instrument

itself.”   State v. Kahlbaun, 64 Haw. 197, 201, 638 P.2d 309, 314

(1981).

           Article X, section 4 of the Hawai‘i Constitution

provides as follows:

           The State shall promote the study of Hawaiian culture,
           history and language.

           The State shall provide for a Hawaiian education program
           consisting of language, culture and history in the public
           schools. The use of community expertise shall be
           encouraged as a suitable and essential means in furtherance
           of the Hawaiian education program.

           The State contends that the provision makes no direct

mention of Hawaiian immersion education, but rather simply a

“Hawaiian education program.”       Thus, the State argues, article

X, section 4 requires only that the State provide public school

students with “exposure to and some instruction in Hawaiian

language, history and culture.”       The manner in which students

are exposed to Native Hawaiian studies is a non-justiciable

policy decision left to the State’s discretion, the State


                                    30
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


continues, and the courses and instruction currently offered at

Lāna‘i School are thus sufficient to fulfill the State’s

obligations.

            The initial two clauses of article X, section 4 are

phrased in broad terms.      The first, the Hawaiian Studies clause,

obliges the State to “promote the study of Hawaiian culture,

history and language.”      A conventional dictionary defines

“promote” as “to help bring (something, such as an enterprise)

into being.”23    The second, the Hawaiian Education clause,

requires the State to “provide for a Hawaiian education program

consisting of language, culture and history in the public

schools.”    “Program” is conventionally defined as “a plan or

system under which action may be taken toward a goal.”24             Thus,

the plain text of the provisions require the State to (1)

actively bring about the growth of Hawaiian culture, history,

and language studies; and (2) establish a system in public

schools that provides students an education consisting of

Hawaiian language, culture, and history.          The clauses neither

spell out the methods the State must use in achieving these

ends, nor do they expressly leave this determination to the


     23
            Promote, Merriam–Webster, https://www.merriam-
webster.com/dictionary/promote [https://perma.cc/CN54-Z4UT].
      24
            Program, Merriam–Webster, https://www.merriam-
webster.com/dictionary/program [https://perma.cc/K4YV-E5XA].




                                     31
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


State.   They are ambiguous in this regard, and “extrinsic aids

may [therefore] be examined to determine the intent of the

framers and the people adopting the proposed amendment.”

Kahlbaun, 64 Haw. at 201–02, 638 P.2d at 314.

            The standing committee report by the Committee of

Hawaiian Affairs on the proposal that would eventually become

article X, section 4 contains several indications that the

framers intended the provision to require the State to implement

a Hawaiian education program in public schools that exceeds the

minimum standards argued for by the State.          The report states

that the “Committee decided to adopt this amendment to the

Constitution in order to insure that there is a comprehensive

Hawaiian education program consisting of language, culture and

history as part of the regular curriculum of the public

schools.”    Stand. Comm. Rep. No. 57 in I Proceedings, at 637

(emphasis added).     The Committee’s use of the word comprehensive

is telling; the term is commonly defined as “covering completely

or broadly.”25    Later, the report refers to the program as an

“intensive study.”      Id. at 638.    It is thus clear that the

Hawaiian education program contemplated by the provision

encompasses more than minimal “exposure to and some instruction

in Hawaiian language, history and culture,” as contended by the
      25
            Comprehensive, Merriam–Webster, https://www.merriam-
webster.com/dictionary/comprehensive [https://perma.cc/3KMA-843D].




                                      32
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


State.    Rather, the framers intended the clause to ensure that

students have the opportunity to study Hawaiian language,

history, and culture in an in-depth and expansive manner if they

so choose.26

            Further, “a constitutional provision must be construed

. . . in the light of the circumstances under which it was

adopted and the history which preceded it.”           Hawaii State AFL-

CIO v. Yoshina, 84 Hawai‘i 374, 376, 935 P.2d 89, 91 (1997)

(quoting Carter v. Gear, 16 Haw. 242, 244 (Haw. Terr. 1904));

see also Nelson v. Hawaiian Homes Comm’n, 127 Hawai‘i 185, 198,

277 P.3d 279, 292 (2012) (holding that this court must consider

“the history of the times and the state of being when the

constitutional provision was adopted” (quoting Kahlbaun, 64 Haw.

at 202, 638 P.2d at 315))).       Specifically, “the object sought to

be accomplished and the evils sought to be remedied should be



     26
            The dissent reads much into the fact that the terms
“comprehensive” and “as part of the regular curriculum” were removed from the
original text of article X, section 4 when the Committee of Hawaiian Affairs’
proposal was combined with the Committee on Education’s proposal. The
dissent argues that this indicates the framers did not intend “to require the
State to provide a specialized, intensive Hawaiian language immersion
program” but rather wished to grant the State flexibility to implement the
program as it saw fit. Dissent at 10. The deletion of the phrases appears
to be a purely stylistic change, however. There is no mention of the
alteration in the floor debates or committee reports of the Convention.
Moreover, the committee reports accompanying article X, section 4
specifically describe the envisioned program as “comprehensive” and
“intensive.” Stand. Comm. Rep. No. 57 in I Proceedings, at 637-38. It is
this concrete documentation of the framers’ intent that guides our
interpretation of article X, section 4 and not speculation regarding the
hidden purpose of an effort by the drafters to use more concise language.




                                     33
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


kept in mind by the courts.”      Nelson, 127 Hawai‘i at 198, 277
P.3d at 292 (quoting Hawaii Gov’t Emps.’ Ass’n v. Cty. of Maui,

59 Haw. 65, 81, 576 P.2d 1029, 1039 (1978)).

          As discussed supra, the 1978 Constitutional Convention

was convened during the Hawaiian Renaissance, a time of renewed

interest in Hawaiian culture following a long period in which

learning about traditional Hawaiian language and history in

schools was at best shallow, sporadic, and undirected and at

worst discouraged or forbidden.       See II Proceedings, at 428

(statement of Del. Nozaki).      The debates of the Committee of the

Whole during this Convention provide clear evidence of the

specific evil the delegates intended article X, section 4 to

remedy; the delegates repeatedly and expressly stated that the

proposal that would become article X, section 4 was designed to

correct the lasting effects of the campaign of suppression that

had deprived them and their families of the opportunity to

become fluent in ‘ōlelo Hawai‘i.      Delegate Kaapu related the

story of his father, who grew up in a small district served by a

single school in which students “were prohibited from speaking

the Hawaiian language” and were “made to do detention . . . .

pulling weeds” if they were caught.        Id. at 429 (statement of

Del. Kaapu).   He then stated that during his own childhood, he

did not have the chance to learn ‘ōlelo Hawai‘i, and that his own

son was only then learning the language on his own from a


                                    34
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


“language book.”     Id. at 430.     Delegate Chung similarly related

that, when he took Hawaiian as a freshman at the University of

Hawai‘i, his class had “eight Kamehameha graduates and none of

them knew Hawaiian.”      Id. at 431 (statement of Del. Chung).

Delegate Hale stated that he had engaged in protest so that his

son could go to “the only school located in the whole State of

Hawai‘i that taught Hawaiian in the fourth grade,” and that even

in this school his son was unable to learn more than a

superficial amount of the language.         Id. at 431 (statement of

Del. Hale).27

           Ultimately, we need not speculate about the manner in

which the framers sought to make amends for the historical

campaign of suppression because the records of the convention

are explicit as to the goals they intended the Hawaiian

education program required by article X, section 4 to achieve:

           This section is intended to [] insure the general diffusion
           of Hawaiian history on a wider basis, to recognize and

     27
            That the delegates sought to remedy the state of affairs brought
about by the historical suppression of the Hawaiian language is further
demonstrated by the history of article XV, section 4, the clause making
Hawaiian an official language of the State of Hawai‘i, which was part of the
same proposal as article X, section 4. As related, the Committee of the
Whole report addressing the proposal states that the provision was adopted
“to overcome certain insults of the past where the speaking of Hawaiian was
forbidden in the public school system, and of today where Hawaiian is listed
as a foreign language in the language department at the University of
Hawaii.” Comm. of the Whole Rep. No. 12 in I Proceedings, at 1016. This
history may guide our interpretation of article X, section 4 because, as we
have long held, “a constitutional provision must be construed in connection
with other provisions of the instrument, and also in the light of the
circumstances under which it was adopted and the history which preceded it.”
Yoshina, 84 Hawai‘i at 376, 935 P.2d at 91 (quoting Carter, 16 Haw. at 244).




                                     35
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


           preserve the Hawaiian culture which has contributed to, and
           in many ways forms the basis and foundation of, modern
           Hawaii, and to revive the Hawaiian language, which is
           essential to the preservation and perpetuation of Hawaiian
           culture.

Stand. Comm. Rep. No. 57 in I Proceedings, at 637 (emphases

added).   Article X, section 4 was thus adopted for the express

purpose of, inter alia, reviving the Hawaiian language.28

           Taken together, the records of the 1978 Constitutional

Convention make clear that the framers intended article X,

section 4 to require the State to provide a Hawaiian education

program in public schools that is reasonably calculated to

revive and preserve ‘ōlelo Hawai‘i.        By doing so, they hoped to

rectify the ill effects of the historic suppression of the

language.29


     28
            In this context, we interpret the term “revive” to mean that the
language is actively spoken and no longer in danger of extinction. This
generally parallels the standards that Professor O’Grady stated the United
Nations Educational, Scientific, and Cultural Organization and the Endangered
Language Catalogue employ to identify “safe” languages. These identifying
characteristics include that intergenerational transmission of the language
occurs without interruption and that the number of speakers is stable or
growing.
     29
            The dissent implies that the language of article X, section 4 is
unambiguous, obviating the need for this court to consult extrinsic evidence
to determine the framers’ intent. Dissent at 6. The plain text of the
provision requires only that the State must provide a Hawaiian education
program consisting of language, culture, and history in public schools, the
dissent maintains. Dissent at 6. Yet the dissent states that there is a
role for courts in “evaluating the adequacy of the State’s Hawaiian Education
program” and posits that, if properly raised, “we could decide whether the
State’s current program passes constitutional muster.” Dissent at 13-14.
The dissent avoids making such an evaluation by arguing that Clarabal’s
motion for partial summary judgment requested only that the court rule on
whether the State has an obligation to provide access to a Hawaiian immersion
program. Dissent at 14. But Clarabal challenges on appeal not only the
circuit court’s denial of her own motion for partial summary judgment but
also that court’s grant of the State’s motions for partial summary judgment.

                                                             (continued . . .)

                                     36
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


            The State’s position--that any exposure to Hawaiian

language, history, and culture is sufficient to satisfy its

constitutional obligations, and that the specific manner of

exposure is left to the State’s discretion--is fundamentally

incompatible with the framers’ intention.          Indeed, under the

State’s formulation, it could do away with the Kaiapuni

Educational Program entirely and instead satisfy its

constitutional obligations with a program that the record

demonstrates is indisputably inadequate to revive and preserve

‘ōlelo Hawai‘i.     This is precisely the outcome the delegates

adopted article X, section 4 to prevent.




(. . . continued)

As the dissent acknowledges, Clarabal has repeatedly made reference to the
inadequacy of the Hawaiian education program at Lāna‘i school, thus making it
necessary to consider this matter in determining whether summary judgment was
properly granted to the State on all counts. Dissent at 14.

            In any event, the dissent’s acknowledgment that some standard
exists by which courts can evaluate the constitutional adequacy of the
State’s Hawaiian education program is an implicit concession that article X,
section 4 imposes unwritten requirements not enumerated in the ostensibly
clear text of the provision. Otherwise, any program that encompassed some
trace of each of the three listed components would satisfy the State’s
constitutional mandate regardless of whether it was otherwise adequate. And,
even were we to agree that article X, section 4’s broad terms support the
degree of discretion argued for by the dissent and claimed by the State, the
“settled rule” that words in a constitutional provision are presumed to be
used in their conventional sense applies “unless the context furnishes some
ground to control, qualify, or enlarge” the terms. Pray v. Judicial
Selection Comm’n of State, 75 Haw. 333, 342, 861 P.2d 723, 727 (1993)
(quoting Cobb v. State, 68 Haw. 564, 565, 722 P.2d 1032, 1033 (1986)). Given
the historical context in which article X, section 4 was enacted, there is
ample evidence that the framers did not intend that the constitutional
provision would be satisfied by any exposure of school children to Hawaiian
language, history, and culture, no matter how minimal.




                                     37
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


           The dissent disagrees with this analysis.           It contends

that determining the details of the Hawaiian education program

mandated by article X, section 4 is a “responsibility [] best

left to the Legislature, not the courts,” and that the

legislature has made such a determination by enacting HRS

Chapter 302H.     Dissent at 11, 14 n.5.      As a threshold matter,

any implication that HRS Chapter 302H requires that the State

maintain the Kaiapuni Educational Program is contradicted by the

terms of the statutes, which authorize the State to create a

Hawaiian immersion program but do not mandate that it do so.30

           But more importantly, although the dissent is correct

that the legislature may play an important role in defining the

specific details of the Hawaiian education program required by

article X, section 4, the delegates did not draft the provision

to allow legislative enactments to alter or qualify the central

requirement that the State provide a Hawaiian education program

that is constitutionally adequate.         This approach directly


     30
            See HRS § 302H-1 (2007) (“The Hawaiian language medium education
program may be established as a complete educational program or schooling
experience provided to students in the medium of the Hawaiian language.”
(emphasis added)); HRS § 302H-3 (2007) (“The department of education may
create a separate office of Hawaiian language medium education for the
direction and control of the program.” (emphasis added)); HRS § 302H-4 (“When
fifteen or more qualified children in any one departmental school district
wish to enroll in the Hawaiian language medium education program, the
superintendent of education may provide facilities for a Hawaiian language
medium education program or provide transportation to the nearest schooling
site providing the program, including a charter school site or laboratory
school site.” (emphasis added)).




                                     38
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


contrasts with that taken by the delegates with regard to the

constitutional provision that made Hawaiian an official language

of the state, which was considered and enacted at the same time

as article X, section 4.      That is, unlike in the Hawaiian

Education clause, the framers expressly stated that “English and

Hawaiian shall be the official languages of Hawaii, except that

Hawaiian shall be required for public acts and transactions only

as provided by law.”     Haw. Const. art. XV, sec. 4 (emphasis

added); see also, e.g., Haw. Const. art. XI, sec. 9 (“Each

person has the right to a clean and healthful environment, as

defined by laws relating to environmental quality . . . .”

(emphasis added)).

          Thus, the delegates did not intend that the

requirements of the program would be solely defined by

legislative enactments.     Instead, they intended the core

requirement that the State provide a constitutionally adequate

Hawaiian education program to be defined by this court’s

interpretation, for it is “the courts, not the legislature,

[who] are the ultimate interpreters of the Constitution.”             In re

Application of Maui Elec. Co., 141 Hawai‘i 249, 268 n. 33, 408
P.3d 1, 20 n.33 (2017) (quoting State v. Bani, 97 Hawai‘i 285,

291 n.4, 36 P.3d 1255, 1261 n.4 (2001)).         And, as stated, “we

have long recognized that the Hawaii Constitution must be

construed with due regard to the intent of the framers and the


                                    39
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


people adopting it, and the fundamental principle in

interpreting a constitutional provision is to give effect to

that intent.”   Sierra Club v. Dep’t of Transp. of Hawai‘i, 120

Hawai‘i 181, 196, 202 P.3d 1226, 1241 (2009) (quoting Hanabusa v.

Lingle, 105 Hawai‘i 28, 31–32, 93 P.3d 670, 673–74 (2004)).

          It is true that the delegates to the 1978

Constitutional Convention lacked the benefit of subsequent

academic research on the revitalization of languages, and they

may not have anticipated the contours of a Hawaiian education

program reasonably calculated to revive ‘ōlelo Hawai‘i under

current circumstances.     Yet, as Justice Stone of the United

States Supreme Court said in a passage that has been approvingly

quoted by members of this court:

          [I]n determining whether a provision of the Constitution
          applies to a new subject matter, it is of little
          significance that it is one with which the framers were not
          familiar. For in setting up an enduring framework of
          government they undertook to carry out for the indefinite
          future and in all the vicissitudes of the changing affairs
          of men, those fundamental purposes which the instrument
          itself discloses. Hence we read its words, not as we read
          legislative codes which are subject to continuous revision
          with the changing course of events, but as the revelation
          of the great purposes which were intended to be achieved by
          the Constitution as a continuing instrument of government.
          If we remember that it is a Constitution we are expounding,
          we cannot rightly prefer, of possible meanings of its
          words, that which will defeat rather than effectuate the
          Constitutional purpose.

Emps.’ Ret. Sys. of Hawaii v. Ho, 44 Haw. 154, 170–71, 352 P.2d
861, 870 (1960) (opinion of Marumoto, J.) (quoting United States

v. Classic, 313 U.S. 229, 316 (1941) (emphases added and

internal quotes omitted); cf. State v. O’Brien, 68 Haw. 38, 44,


                                    40
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


704 P.2d 883, 887 (1985) (“[T]he mandate of the constitution

must accord with the changing circumstances of modern times and

the exigencies of life in a society dependent on technology such

as the automobile.”).

           Thus, the specifics of the Hawaiian education program

required by article X, section 4 have evolved through time and

will continue to be refined as circumstances and the state of

human knowledge about reviving and preserving language changes.

What is key is that the program effectuates the constitutional

purpose of article X, section 4 by being reasonably calculated

to revive ‘ōlelo Hawai‘i.31

           The State and the trial court made much of the

Committee of Hawaiian Affair’s statement that the instruction is

to be “part of the regular curriculum of the public schools,”

apparently interpreting “regular” as synonymous with “ordinary”


     31
            The dissent’s repeated assertion that “the framers [did not]
intend[] Hawaiian language immersion to be a required component of the
Hawaiian Education program” is therefore ultimately irrelevant to the outcome
of this case. Dissent at 6-7, 10-11; cf. McCleary v. State, 269 P.3d 227,
251 (2012) (“While the [State] has long recognized these offerings as central
to the basic education program, they are not etched in constitutional stone
as part of the definition of ‘education.’ The [State] has an obligation to
review the basic education program as the needs of students and the demands
of society evolve. From time to time, the [State] will need to evaluate
whether new offerings must be included in the basic education program.
Likewise, the importance of certain programs or offerings may prove less
compelling over time.”). As in McCleary, the State has a constitutional
obligation to routinely review the details of the Hawaiian education program
to ensure it is compliant with the mandates of article X, section 4 as
society evolves, enacting such changes as may be needed for the program to be
reasonably calculated to revive the Hawaiian language under circumstances as
they then exist.




                                     41
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


or “standard.”     Yet “regular” also means “recurring, attending,

or functioning at fixed, uniform, or normal intervals,” and

further examination of the committee report indicates that it is

this latter meaning that was intended.32         The Committee lamented

that “[p]resently Hawaiian courses are part of a larger program

called social studies” and, as part of this program, “the

required units of Hawaiian courses cast a small shadow which is

soon lost in the wave of western standards.”           Stand. Comm. Rep.

No. 57 in I Proceedings, at 637.          The Committee thus intended

article X, section 4 to insure that Hawaiian studies were

offered consistently throughout the course of schooling and not

as special, one time units within a broader academic program.

This is what was intended by the Committee’s reference to the

“regular curriculum” of public schools, and the provision does

not require that Hawaiian studies be conducted in the same

manner as other courses.33

           This case comes before this court on a motion for

summary judgment, and the undisputed evidence in the record

     32
            Regular, Merriam–Webster, https://www.merriam-
webster.com/dictionary/regular [https://perma.cc/U2C5-6VKR].
      33
            Indeed, under the State’s formulation, the Kaiapuni Educational
Program would not be a valid method of satisfying the State’s article X,
section 4 obligations, as it is a nonstandard method of instruction. This is
contrary to the State’s acknowledgment that a Hawaiian immersion program
“represents another means by which the State could introduce intensive
instruction in Hawaiian language, history, and culture into the classroom[,]
[b]ut it is not the only or exclusive means of satisfying Article X, Section
4’s mandate.”




                                     42
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


demonstrates that providing reasonable access to a Hawaiian

immersion program in public schools is necessary to the revival

of ‘ōlelo Hawai‘i.34    As related above, William O’Grady, a

linguistics professor specializing in language revitalization,

stated repeatedly and emphatically in his declaration and

deposition that a language immersion program in which children

receive at least twenty-five to thirty percent of their language

exposure in ‘ōlelo Hawai‘i is currently “the only realistic

course of action” to revive the language and preserve it for

future generations.35      He explained that providing reasonable

access to an immersion program is not “the gold standard” for

language revitalization, but rather “the minimum standard.”

This conclusion was echoed by Stanley H. “Kī‘ope” Raymond II, a

professor of Hawaiian Studies, who stated that it is well

accepted within his field that offering a Hawaiian immersion


      34
            We use the phrase “reasonable access,” which is employed by the
Board in its policy governing the Kaiapuni Educational Program, to mean that
the State must take all reasonable measures to provide access. What
constitutes reasonable access to a Hawaiian immersion program may vary based
on the circumstances, but the State must consider any reasonable alternative
and provide access if such an alternative exists.
      35
            Professor O’Grady stated that one reason immersion education is
currently the only realistic option for reviving ‘ōlelo Hawai‘i is that the
language is no longer being learned by children in the home through
intergenerational transmission and no ideal “language pill” exists. A time
may come where intergenerational transfer of ‘ōlelo Hawai‘i is restored or a
more effective instructional technique is discovered and reasonable access to
Hawaiian immersion education is no longer essential to the revival and
preservation of the language. As stated, what article X, section 4 requires
is not specifically Hawaiian immersion education, but rather a Hawaiian
education program reasonably calculated to revive and preserve ‘ōlelo Hawai‘i.




                                      43
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


education option in the public school system “is absolutely

necessary to ensure the preservation of ‘ōlelo Hawai‘i for use by

future generations.”      The State offered no testimony or

declarations disputing this evidence.36

            Rather, the State argued below that exposing students

to basic Hawaiian language, culture, and history through classes

and instruction like those currently offered at Lāna‘i School

could increase student interest in the Hawaiian language and

induce some student to seek out additional instruction, thereby

reviving ‘ōlelo Hawai‘i.37      But this claim is unsupported by the


      36
            The State points to the declaration of the Director of the Office
of Hawaiian Education stating that the “Hawaiian language can be taught
through the medium of English the same way other foreign languages are
taught.” As an initial matter, the delegates to the 1978 Constitutional
Convention specifically stated when making ‘ōlelo Hawai‘i an official language
of the State that they were seeking to overcome the “insult” of ‘ōlelo Hawai‘i
being regarded as a foreign language in schools, and the language should
receive due consideration for its special connection to the Hawaiian Islands
even when taught through standard English instruction. See supra note 27.
Moreover, this misconstrues the State’s obligation under article X, section
4. The question is not whether ‘ōlelo Hawai‘i can be taught using techniques
other than Hawaiian immersion education. It is whether a Hawaiian education
program that does not include reasonable access to Hawaiian immersion
education can result in the revitalization of ‘ōlelo Hawai‘i. The
uncontroverted evidence in the record indicates it cannot. See also William
H. Wilson and Keiki Kawai‘ae‘a, I Kumu; I Lālā: “Let There Be Sources; Let
There Be Branches”, 46 J. Am. Indian Educ. 37, 38 (2007) (“Over eighty years
of teaching Hawaiian as a second/foreign language in English medium
educational structures have shown that Hawaiian cannot be revitalized in that
way. The life of a language exists in the system of structures, not in the
instruction of content.”).
      37
             By contrast, the concurring opinion concludes that the Hawai‘i
Constitution obligates the State to provide each student who wishes to learn
‘ōlelo Hawai‘i “with a reasonable opportunity to become fluent in the language
during the course of the student’s public education.” Concurrence at 12.
But simply providing the opportunity for students to become fluent in ‘ōlelo
Hawai‘i does not on its own satisfactorily address the underlying purpose of
article X, section 4 of the constitution--“to revive the Hawaiian language,

                                                             (continued . . .)

                                      44
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


evidence in the record.       Professor O’Grady specifically rejected

the contention that the instruction currently offered at Lāna‘i

School is “moving towards revitalization.”          Indeed, he stated

that the lessons may in fact be detrimental to the effort by

misleading parents into believing that their child will become

fluent from the lessons, causing them to forego more adequate

instruction.

            On the record before us, there is no disputed issue of

material fact that providing reasonable access to a Hawaiian

immersion program is an essential component of any Hawaiian

education program reasonably calculated to revive and preserve

‘ōlelo Hawai‘i, and it is thus required by article X, section 4.38


(. . . continued)

which is essential to the preservation and perpetuation of Hawaiian culture.”
Stand. Comm. Rep. No. 57 in I Proceedings, at 637. Under the concurring
opinion’s formulation, the State might seek to provide a reasonable
opportunity to become fluent by offering students access to computer
programs, after-school instruction, traditional language classes, or various
combinations thereof. But the unrefuted expert testimony in this case
established that these measures are not alone sufficient to revive the
Hawaiian language and would thus fall short of accomplishing the framers’
intent.
      38
             The dissent faults our holding for mandating only that the State
undertake all reasonable efforts to provide access to an immersion program,
suggesting that such efforts may not be sufficient to revive and preserve
‘ōlelo Hawai‘i. Dissent at 9 n.2. But as Professor O’Grady stated,
“[t]here’s no specific number” of speakers that are required to revitalize
‘ōlelo Hawai‘i, and rather, “[t]he question from a linguistic perspective is
how can we produce any, or even better[,] many young people who speak the
language fluently enough to be comfortable in it and don’t simply see it as a
subject that you learn in school, but see it as a mode of communication that
can be used in all of their life activities.” He explained that reviving the
language is a “long-term” undertaking, and that the role of the education
system is to “keep[] feeding people into the system” through “ongoing efforts
. . .to produce more and more fluent speakers.” We thus do not share the

                                                             (continued . . .)

                                     45
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


The circuit court therefore erred by granting the State’s motion

for partial summary judgment with respect to Count 2 of

Clarabal’s complaint.39

            What constitutes reasonable access is dependent on the

totality of the circumstances of this case, and genuine issues

of material fact exist as to whether the State has taken all

reasonable measures to provide Clarabal’s daughters with access

to a Hawaiian immersion program.           As with all of the State’s

constitutional obligations, article X, section 4 places an

affirmative duty on the State to fulfil its mandate.             See Mauna

Kea Anaina Hou v. Bd. of Land & Nat. Res., 136 Hawai‘i 376, 402,

363 P.3d 224, 250 (2015) (Pollack, J., concurring, in which

Wilson, J., joined, and McKenna, J., joined as to Part IV).                 The

State should thus act with the goal of reviving and preserving

(. . . continued)

dissent’s concern and are confident that faithful adherence to the “all
reasonable efforts” standard will be a meaningful and necessary component of
a Hawaiian education program that is reasonably calculated to revive the
Hawaiian language as the framers intended. See Stand. Comm. Rep. No. 57 in I
Proceedings, at 637.
      39
            We decline to reach Clarabal’s claims that other constitutional
provisions require the State to provide a Hawaiian immersion program on Lāna‘i
because we hold that any right they may grant is no greater than the
reasonable access afforded by article X, section 4. See State v. Lo, 66 Haw.
653, 657, 675 P.2d 754, 757 (1983) (“[W]e are by no means obliged ‘to pass
upon a constitutional question although properly presented by the record, if
there is also present some other ground upon which the case may be disposed
of.’” (quoting Ashwander v. Tenn. Valley Auth., 297 U.S. 288, 347 (1936)
(Brandeis, J., concurring))). With respect to Clarabal’s claims related to
the alleged teacher shortage, we hold that they are moot, as the evidence
indicates that all but two full-time teacher positions were filled at the
beginning of the latest school year for which information is included in the
record. We therefore express no opinion as to the merits of these claims.




                                      46
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


‘ōlelo Hawai‘i and the shared culture to which it is inextricably

linked when determining whether it is reasonable to take

additional steps to provide access to a Hawaiian immersion

program.   These steps might include providing greater financial

or other incentives to attract immersion teachers to Lāna‘i,

furnishing transportation for a teacher to commute to Lāna‘i,

using multiple instructors to share teaching duties, partnering

with community members knowledgeable in ‘ōlelo Hawai‘i, modifying

school days or hours of instruction to accommodate the

availability of a teacher, or adopting any other alternative

method of providing access to a Hawaiian immersion program.

Ultimately, all reasonable alternatives are to be considered to

determine whether access to a Hawaiian immersion program is

feasible, and the State is constitutionally obliged to take a

reasonable course of action that would afford access to

Clarabal’s daughters if any exists.        Cf. In re Conservation

Dist. Use Application HA-3568, 143 Hawai‘i 379, 414, 431 P.3d
752, 787 (2018) (Pollack, J., concurring) (requiring a showing

of a lack of practicable alternatives to the use of

constitutionally protected public trust conservation land).

           We therefore affirm the circuit court’s denial of

Clarabal’s motion for partial summary judgment, which requested

a declaration that the State has a duty and obligation to

provide her daughters with actual access to a Hawaiian immersion


                                    47
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


program, and remand for a determination of whether the State has

taken all reasonable steps to afford Clarabal’s daughters access

to Hawaiian immersion education in light of the circumstances

associated with providing greater accessibility.

                              IV. CONCLUSION

            A well known Hawaiian proverb states “I ka wā ma mua,

ka wā ma hope,” or, “In the past, lies the future.”40            The spirit

of this adage motivated the framers’ adoption of article X,

section 4 of the Hawai‘i Constitution, which imposes on the State

a duty to provide for a Hawaiian education program in public

schools that is reasonably calculated to revive the Hawaiian

language.    Because the evidence in the record demonstrates that

providing reasonable access to Hawaiian immersion education is

currently essential to reviving the language, it is an essential

component of any such program.

            We therefore vacate in part the circuit court’s June

7, 2016 “Order: (1) Granting Defendants’ Motion for Partial

Summary Judgment as to Counts 1 and 2 of the Complaint Filed

February 26, 2016; (2) Granting Defendants’ Motion for Partial

Summary Judgment as to Counts 3 and 4 of the Complaint filed

      40
            Liberty Peralta, PBS Hawai‘i, Hōkūle‘a Programming (Aug. 2, 2017),
https://www.pbshawaii.org/hokulea/ [https://perma.cc/9XX2-URG2]. Literally,
“the time in front, . . . the time in back,” the phrase has also been
translated as “through the past is the future.” Natalie Kurashima, Jason
Jeremiah, & Tamara Ticktin, I Ka Wā Ma Mua: The Value of a Historical Ecology
Approach to Ecological Restoration in Hawai‘i, 71 Pac. Sci. 437, 440 (2017).




                                      48
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


February 26, 2016; and (3) Denying Plaintiff’s Motion for

Partial Summary Judgment Filed March 17, 2016.”          The order is

vacated insofar as it granted the State’s motion for partial

summary judgment with respect to Count 2 of the complaint.             The

order is affirmed in all other respects.         We also vacate the

circuit court’s June 7, 2016 “Final Judgment Re: Order: (1)

Granting Defendants’ Motion for Partial Summary Judgment as to

Counts 1 and 2 of the Complaint Filed February 26, 2016; (2)

Granting Defendants’ Motion for Partial Summary Judgment as to

Counts 3 and 4 of the Complaint filed February 26, 2016; and (3)

Denying Plaintiff’s Motion for Partial Summary Judgment Filed

March 17, 2016.”    We remand for a determination of whether,

under the circumstances, the State has taken all reasonable

measures to provide access to a Hawaiian immersion program to

Clarabal’s two daughters.

Sharla A. Manley                         /s/ Sabrina S. McKenna
Camille Kaimālie Kalama
David Kaulia Kopper                      /s/ Richard W. Pollack
for petitioner
                                         /s/ Michael D. Wilson
Kimberly Tsumoto Guidry
Kaliko‘onalani Fernandes
For respondent




                                    49